Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on 3/22/2022.

Allowable Subject Matter
Claims 1 and 6-12 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...when a first transition condition is satisfied, the first transition condition including time as a conditionprimary side becoming higher than another threshold level” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 9, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...wherein the drive circuit performs a first switching operation by which the first and the second transistors repeatedly alternately turn ON and turn OFF in the normal mode, AMENDMENT-4-17/001,168Attorney reference: ISS-113 the drive circuit performs a second switching operation by which a first operation time, in which the first and second transistors repeatedly alternately turn ON and turn OFF, and a second operation time, in which both the first and second transistors turn OFF, repeat alternately in the first burst mode, the drive circuit performs a third switching operation by which a third operation time, in which the first and second transistors repeatedly alternately turn ON and turn OFF, and a fourth operation time, in which both the first and second transistors turn OFF, repeat alternately in the second burst mode, a first ratio of the first operation time to the second operation time is larger than a second ratio of the third operation time to the fourth operation time, the control signal corresponds to power consumption of the load in one of the first and second burst modes, when the power consumption of the load decreases during an operation of the power supply circuit in the normal mode, and the control signal corresponds to the power consumption of the load in the normal mode, when the power consumption of the load increases during an operation of the power supply circuit in one of the first and second burst modes.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 11, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...a control circuit that receives the power supply voltage, a feedback voltage corresponding to the output voltage and a voltage corresponding to input power on the primary side, determines whether the load is a light load based on the feedback voltage and/or the voltage corresponding to the input power on the primary side, outputs, to the drive signal output circuit, a control signal for operating the power supply circuit in the burst mode, when a first transition condition or a second transition condition is satisfied, the first transition condition including time as a condition, the second transition condition not including time as a condition, outputs to the drive signal output circuit, the control signal for operating the power supply circuit in the burst mode, responsive to satisfaction of the first transition condition that includes the load continuing to be a light load for a predetermined time period, and outputs, to the drive signal output circuit, the control signal for operating the power supply circuit in the burst mode, responsive to satisfaction of the second transition condition that includes the power supply voltage becoming lower than a threshold level.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 12, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...wherein the drive circuit performs a first switching operation by which the first and the second transistors repeatedly alternately turn ON and turn OFF in the normal mode, the drive circuit performs a second switching operation by which a first operation time, in which the first and second transistors repeatedly alternately turn ON and turn OFF, and a second operation time, in which both the first and second transistors turn OFF, repeat alternately in the first burst mode, the drive circuit performs a third switching operation by which a third operation time, in which the first and second transistors repeatedly alternately turn ON and turn OFF, and a fourth operation time, in which both the first and second transistors turn OFF, repeat alternately in the second burst mode, a first ratio of the first operation time to the second operation time is larger than a second ratio of the third operation time to the fourth operation time, the control signal corresponds to power consumption of the load in one of the first and second burst modes, when the power consumption of the load decreases during an operation of the power supply circuit in the normal mode, and AMENDMENT-7-17/001,168Attorney reference: ISS-113 the control signal corresponds to the power consumption of the load in the normal mode, when the power consumption of the load increases during an operation of the power supply circuit in one of the first and second burst modes.” in combination with the additionally claimed features, as are claimed by the Applicant.
	Thus, the Applicant’s claims are determined to be novel and non-obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE J MOODY/
Primary Examiner, Art Unit 2838